Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 11/08/2021.  Claims 1-14 of which claims 1 and 11 are independent, were pending in this application and have been considered below.
(i) 	Claims 1-8 and 11-13 are amended
(ii)	No claim is cancelled
(iii)	 Claim 14 is new
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 11/08/2021, with respect to the rejection of  Claims 1-2 under 35 U.S.C. 103 as being unpatentable over ERICSSON: "Multi-panel codebooks", 3GPP DRAFT; R1-1708695, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPH1A-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Hangzhou, China; 20170515 -20170519 14 May 2017 (2017-05-14)(see IDS) in view of  Goransson et al (US 20120033759) and Claims 3-13 under 35 U.S.C. 103 as being unpatentable over ERICSSON: "Multi-panel codebooks", 3GPP DRAFT; R1-1708695, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPH1A-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Hangzhou, China; 20170515 -
Allowable Subject Matter
4.         Claims 1-14 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1 and 11, the prior art of record, specifically ERICSSON: "Multi-panel codebooks", 3GPP DRAFT; R1-1708695, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPH1A-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Hangzhou, China; 20170515 -20170519 14 May 2017 (2017-05-14)(see IDS) teaches a method of reporting, channel state information (CSI) ( see page 1, section 1 Introduction, Agreement: At least Type 1 CSI feedback) , the method comprising:
a CSI-reference signal (RS) transmitted through multi-panels from a base station ( chapter 4 “Multi-panel codebook design for coherent transmission), and
reporting, to the base station, CSI generated based on the CSI-RS measurement (see page 1, section 1 Introduction, Agreement: At least Type 1 CSI feedback),
wherein if the user equipment is configured with CSI reporting excluding a matrix index for a phase calibration between panels from the base station (chapter 4.1, section "SB inter-panel cophasing", Alt 3; The following codebook is used W=W1mp W2mp- - --),
the CSI comprises only a first matrix index for a wideband panel compensation (W1,MP”, note: e.g. from Alt 1 it is clear that W1 is a WB PMI.) and
a second matrix index for a subband panel compensation (“W2,MP”, note: e.g. from Alt 1 it is clear that W2 is a SB PMI.) and is calculated using the first matrix index, the second matrix index, and a specific matrix index related to the phase calibration between panels (Alt 3, third dot: “Cophasing (a1, a2)”; note: the selection of a1, a2 ( is interpreted as a specific matrix index) ).
Goransson et al (US 20120033759) teaches in Precoding matrix statistics representative of phase coherency between at least two radio chains is compiled based on feedback information representative of preferred precoding matrix from one or more user equipment terminals (S1). In [0123], The channel characteristics between radio base station side and the UE side is typically measured at the receiver UE terminals 200-1, . . . , 200-N, and appropriate feedback information is provided to the radio base station 100 through finite-rate feedback channel(s). The feedback information could be in the form of explicit channel state information (CSI) or a precoding matrix. The feedback information is received by the radio base station, for example by the precoding control unit 150, which may then select a suitable precoding matrix using the received channel state information and/or the quantized precoding matrix representation and measuring a CSI-reference signal (RS) transmitted through multi-panels from a base station.
Samsung, "Type 1 CSI reporting,” R1-1707961, 3GPP TSG RAN WG1 Meeting #89, Hangzhou, China, dated May 5-19, 2017, 10 pages teaches in section 3 Type 1 CSI Codebook and section 4 Extension to multi-panels.
However, none of the prior arts cited alone or in combination provides the motivation to teach wherein, based on the user equipment being configured with CSI reporting excluding a matrix index for a phase calibration between panels from the base station, codebook indices in the reported CSI comprise only a first matrix index for a wideband (WB) panel compensation and a second matrix index for a subband (SB) panel compensation without any matrix index for the phase calibration between panels, and the reported CSI is calculated using the first matrix index, the second matrix index, and at least one specific matrix index related to the phase calibration between panels as recited in claim 1 and similarly in claim 11.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        November 16, 2021